Opinion by
Head, J.,
That the plaintiff was the owner of certain premises which she had demised to one Johnston; that he had permitted his rent to become in arrears; that a landlord’s warrant was issued and a levy made upon the personal property in the possession of the tenant on the demised premises; that this levy embraced *638certain furniture or' household goods which the tenant had purchased or leased from the defendant on what is commonly called the installment plan; that he was still indebted on account thereof; that the collecting agent of the defendant saw the notice of the levy tacked up on the door of the house; that the goods were removed in the wagon and by the employees of the defendant company, from the demised premises to its storage rooms and that the plaintiff thus lost the benefit of her levy, are facts which cannot be said to be in controversy under the evidence in this case.
When summoned to respond in damages for this alleged unlawful removal the defendant took defense, first, on the ground that it had not removed the goods because even if that removal were effected by means of its agents, employees, team and wagon, and subsequently accrued to its advantage, its president and chief executive officer had neither authorized nor ratified the action of his subordinates. The learned court below fairly submitted this question to the jury on evidence that we regard as amply sufficient to sustain their finding that the defendant removed the goods after notice of the levy. It is not denied that Shafer, the collecting agent, knew of the distress. He says he read the notice which, with the list of the property levied on, was affixed to the door. He acquired this knowledge in the exact line of the duty he owed to his principal. Not only so, but he immediately communicated this knowledge to Schmidt, the secretary, treasurer and bookkeeper of the defendant, from whom he generally received his orders what to do, and Schmidt “told me to go and get the goods.” There were many corroborating facts we need not stop to mention. It is sufficient to say that in our judgment the verdict was fully supported by the evidence.
The only other matter of defense urged was that the levy was invalid because of some defect in the notice. We can find no evidence in the record of any such defect as would vitiate the levy. The constable who made it testified that he had made a schedule of the goods and then “I put on a regular levy paper. Q. What was that? A. Why, what any constable has, the regular form. Q. And you made out this list after-*639wards? A. No, I made this list first and then I took the regular levy and took it up and put it on the door. . . . Q. You did not go back? A. I did not go back because I had to have that up ten days before I could go back. ... I went back in six or seven days after that and the goods were gone.” True, the constable was not engaged in the performance of his official duty, but was acting as the bailiff of the landlord. If on this account, as the appellant contends, the law raises no presumption in favor of the regularity of the notice, it raises none to the contrary and in the face of the evidence quoted, and with no countervailing proof whatever, the court could not have assumed that the levy was invalid and given binding instructions in favor of the defendant. True, the constable, speaking of the notice, says: “It was to run ten days from the time I put it up before I could make the appraisement.” But we have not before us the question whether or not, as against the intervening rights of third parties, such a levy could be held for ten days without taking the steps provided by law looking to an appraisement and sale, because when the constable returned'in “about five or six days” the goods were gone. Upon an examination of the entire record we are all of opinion it discloses no reversible error.
Judgment affirmed.